Citation Nr: 9918942	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-07 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increase in the 10 percent rating 
assigned for hypertension.

2.  Entitlement to an increase in the 10 percent rating 
assigned for a closed fracture of the lumbar spine, L1. 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from January 1976 to August 
1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in May 1998 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Jackson, Mississippi.

In the notice of disagreement filed in May 1998, the 
veteran's attorney requested a 100 percent rating based on 
unemployability be assigned to the veteran.  In May 1998, the 
RO furnished a VA Form 21-8940, (Veteran's application for 
Increased Compensation Based on Unemployability) to the 
veteran.  The veteran failed to return the form to the RO.  
However, the veteran's attorney was not forwarded a copy of 
this form.  Therefore, this matter is referred to the RO in 
order to have a copy of the VA Form 21-8940 sent to the 
veteran's attorney.    


FINDINGS OF FACT

1.  The veteran's hypertension has not resulted in diastolic 
pressure predominately 110 or more or systolic pressure 
predominately  200 or more.

2.  The service-connected low back disorder is characterized 
by complaints of pain, limitation of motion that is no more 
than mild, and x-ray evidence of degenerative joint disease.  
Recent X-rays have not disclosed a demonstrable deformity of 
a vertebral body.

3.  There is no evidence that the veteran's service connected 
hypertension or low back disorder present an exceptional or 
unusual disability picture, with marked interference with 
employment or frequent periods of hospitalization.

CONCLUSIONS OF LAW

1.  The schedular criteria for an increase in the 10 percent 
rating currently assigned for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.104, 
Diagnostic Code 7101 (1998).

2.  The schedular criteria for an increase in the 10 percent 
rating currently assigned for a low back disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.71a, Diagnostic Code 5292 (1998).

3.  There is no basis for referral for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records disclose that the veteran was 
hospitalized from February to March 1982 following an auto 
accident.  An emergency room blood pressure was 162/100.  He 
denied any neurovascular dysfunction, loss of consciousness 
or prior back trauma.  He had alcohol on his breath.  On 
examination he had diffuse tenderness throughout the lumbar 
spine with localization at L1.  X-rays showed a Chance type 
fracture through the L1 into the pedicle and was otherwise 
within normal limits.  He was placed at bedrest and he became 
more comfortable.  After flexion and extension views, x-rays 
showed no instability.  He was placed in a body jacket on 
February 25th with a single panel in the spica and placed on 
convalescent leave.  He returned on March 12, 1982 with the 
cast in repair.  The cast was repaired and he was discharged 
on March 26th.  The discharge diagnosis was Chance fracture 
of L1.  He was placed on profile restrictions.   In September 
1982, he claimed that he hurt his back climbing on a vehicle.  
He had intense pain while performing range of motion.  The 
assessment was lumbar strain, left and right region.   

In December 1987, it was reported that the veteran  was 
involved in another motor vehicle accident in November 1987.  
He complained of pain in the right lower back and hip down 
the leg to the knee on prolonged standing and sitting.  The 
assessment was back injury secondary to motor vehicle 
accident, not resolved.  He was seen on several later 
occasions with complaints of low back pain, October 1991, 
January and February 1992.  In January 1992, it was reported 
that when he was seen in October 1991 he refused a profile 
but was given a brace.  He now thought a profile was in order 
because his back felt no better.  On physical examination, he 
stated pain radiated into the right thigh.  He had spasm in 
the upper lumbar area and decreased range of motion.  He had 
pain to palpation.  The assessment was back spasm.  
Medication was prescribed.  In February 1992, he complained 
of pain in the lower back while bending or with other 
movements of the back.  He had full range of motion and no 
spasm.  The assessment was lower back strain.

In May 1987, a blood pressure reading of 162/116 was 
recorded.  The veteran was seen in January 1988 with 
complaints of dizziness and headaches.  His blood pressure 
was 140/94.  A few days later it was 140/92.  He then 
received several blood pressure readings with the highest 
systolic of 144 and the highest diastolic of 98.  In April 
1989, his blood pressure was 130/80.  In June 1990, prior to 
dental work, he had blood pressure readings of 
172/107,182/117, and 140/90.  In November 1990, he presented 
for dental work but the dental service was reluctant to treat 
him because of a blood pressure reading of 190/130.  He had 
several subsequent high blood pressure readings at that time 
with highest systolic of 192 and the highest diastolic of 
122.  In March 1991, he had blood pressure readings of 
170/112 and 150/100-105.  On the separation examination in 
May1992, low back pain was noted.  Blood pressure readings of 
170/110 and 174/122 were recorded.     

The veteran received a VA general examination in November 
1994.  He complained of residual low back pain since the 
accident in service.  The evaluation of the cardiovascular 
system was normal.  The following blood pressure readings 
were reported: sitting, 132/78; recumbent; 144/82; standing; 
130/88; sitting after exercise, 160/72; 2 minutes after 
exercise, 128/80.  The pertinent diagnosis was hypertension, 
arterial, adequately controlled.  

The veteran received a VA hypertension examination in 
November 1994.  It was reported that he had been treated for 
arterial hypertension since service.  He complained of 
vertigo when he bent over secondary to hypertension.  Blood 
pressure readings were: sitting, 132/70; lying; 144/82; 
standing, 130/88.  There was no palpable cardiomegaly.  The 
diagnosis was arterial hypertension, adequately controlled by 
hypertension.  

The veteran received a VA spine examination in November 1994.  
He described the motor vehicle accident in service in which 
he suffered a fracture.  After hospitalization, he was able 
to return to regular duty.  He had continued recurrent 
episodes of lower back pain.  In service, he particularly had 
pain doing sit-ups.  Activities such as bending and lifting, 
as well as prolonged sitting, standing, or walking, 
exacerbated the pain.  The pain radiated into the right 
buttock area but no definite pain radiation into the leg was 
noted.  He was not taking any medications at this time for 
the back condition.  He was unemployed at this time. 

On examination, the veteran walked with an unremarkable gait 
pattern.  He was able to stand erect.  No spasm or tenderness 
was noted.  Range of motion of the lumbar spine was 65 
degrees of flexion and 20 degrees of extension.  He did have 
increased pain on motion.  Supine and straight leg raising 
examination caused a nonradicular type pain on the right.  He 
was able to squat only one-half way down and arise again with 
complaints of back pain.  Reflexes and sensation were intact 
in the lower extremities.  X-rays showed the lumbar spine was 
intact without evidence of fractures, subluxations, or other 
abnormalities.

The veteran had a period of VA hospitalization for an 
unrelated condition from September to October 1994.  During 
hospitalization it became evident that he had elevated blood 
pressure.  His blood pressure on admission was extremely 
high.  He was placed on medication and eventually his blood 
pressure returned to normal values.  At discharge he was to 
follow-up with periodic blood pressure checks.  A pertinent 
discharge diagnosis was hypertension.   

A rating decision in July 1995, inter alia, granted service 
connection for hypertension, evaluated as 10 percent 
disabling from August 30, 1994.  Service connection for the 
low back disorder was deferred pending a line of duty 
determination.

A rating decision by the RO in February 1996 noted the Army 
had determined that the accident in 1982 when the veteran 
injured his back was in the line of duty.  Consequently, the 
RO granted service connection for a closed fracture of the 
lumbar spine L1 in February 1996, and assigned a 10 percent 
disability evaluation, effective August 1994.  

In September 1997, the veteran, through his attorney, filed 
an application for an increased schedular rating for his 
service connected conditions.  

The veteran received a VA heart and hypertension examination 
in March 1998.  He stated that he was diagnosed with 
hypertension in service about 12 years ago.  He claimed that 
his blood pressure was not well controlled in spite of 
changes with his medication.  He claimed symptoms of 
headaches and general weakness.  He maintained that he took 
one kind of pill once a day without any side effects.  His 
heart rate was regular with no murmur.  Heart sounds were 
normal.  His blood pressure before the examination was found 
to be elevated at 196/125.  He was sent to the emergency room 
for evaluation and treatment.  After several hours there, his 
blood pressure was found to be 186/96 and he was sent back to 
the examiner for an examination.  Further blood pressure 
readings during the examination were as follows:  sitting, 
180/92; standing; 186/98; lying; 190/94.  The cardiac size 
was within normal limits.  No arteriosclerotic complications 
were noted.  A chest x-ray was negative without cardiomegaly.  
The diagnosis was essential hypertension, suboptimal control.  
He was advised to have regular follow-ups at the outpatient 
clinic.  

The veteran received a VA spine examination in March 1998.  
He said he originally injured his back in the 1980's 
secondary to a motor vehicle accident and that he was 
hospitalized for six weeks.  A body cast was applied.  With 
the passage of time his back condition seemed to be slowly 
and progressively worsening.  He had chronic low back pain 
aggravated by activity such as bending and lifting.  
Prolonged standing was bothersome, as was sitting for any 
period of time.  Walking was sometimes bothersome.  No 
radiation of pain to the lower extremities was noted.  He was 
employed as a shipping and receiving clerk.  No heavy lifting 
was involved.  He was able to change position as much as 
needed.

On examination, the veteran moved about the room with an 
unremarkable gait pattern.  He was able to stand erect.  No 
spasm was noted.  He had tenderness to palpation in the right 
lower lumbar region.  He had 50 degrees of forward flexion 
and 25 degrees of extension.  He did have increased pain on 
motion.  On the sitting straight leg examination, he had back 
pain with raising of either leg, particularly on the right.  
He was able to heel walk and toe walk and to squat and arise 
again.  Reflexes and sensation were intact.  An x-ray of the 
lumbar spine showed moderate degenerative disc disease at L3-
4 and at L5-S1.  The clinical impression was service 
connected fracture of lumbar spine at L-1.

The examiner referred to the examination findings concerning 
the DeLuca provision.  He did think that pain could further 
limit the veteran's functional ability during flare-ups or 
with increased use, although it was not feasible to express 
this in terms of additional limitation of motion as this can 
not be determined with any degree of medical certainty.    

VA records disclosing treatment of the veteran from 1994 to 
March 1998 were received by the RO in July 1998.  These 
records disclose the veteran had a period of hospitalization 
in July 1995 with the complaint of neck pain.  He was 
transferred from a private hospital.  During hospitalization, 
it was reported that he was not on any hypertensives for the 
past two months.  A cardiovascular evaluation was normal.  An 
EKG was normal as were serial cardiac enzymes.  A myocardial 
infarction was ruled out.  The pertinent discharge diagnosis 
was hypertension.  A chest x-ray in March 1998 showed the 
heart to be normal.  
   
Legal Analysis

The appellant has submitted evidence which is sufficient to 
state plausible claims.  38 U.S.C.A. § 5107(a) (West 1991) 
and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This finding 
is based on his contentions regarding the increased severity 
of the service-connected conditions.  See Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.


Hypertension

The veteran's hypertension is currently rated under 
Diagnostic Code 7101.  Diagnostic Code 7101 provides for a 10 
percent rating with diastolic pressure of 100 or more, or 
systolic pressure predominately 160 or more, or the minimum 
evaluation for an individual with a history of diastolic 
pressure predominately 100 or more, who requires continuous 
medication for control.  A 20 percent rating contemplates a 
diastolic pressure predominately 110 or more or  systolic 
pressure of predominately 200 or more.  38 C.F.R. § 4.104 
(1998).

In evaluating the veteran's hypertension, consideration has 
been given to the entire clinical record with emphasis upon 
the more recent examinations.  Although his hypertension was 
described as high during the hospitalization in 1994, it 
returned to normal with medication.  The post service 
clinical record does not disclose any systolic pressures of 
200 or more.  In addition, although there was one diastolic 
pressure above 110 recorded on the recent VA examination, 
after treatment his blood pressure returned to 186/96 and 
subsequent readings on this examination disclosed a diastolic 
no higher than 98.  Furthermore, a chest x-ray was negative 
with no evidence of cardiomegaly.  Accordingly, not only is 
the diastolic pressure predominantly less than 110 and the 
systolic pressure predominately less than 200, there are no 
definite heart symptoms associated with the hypertension.  
Therefore, an increased disability rating under the rating 
schedule is not warranted.

Low back disorder

The veteran's low back disorder is rated on the basis of 
limitation of motion of the lumbar spine and is evaluated 
under Diagnostic Code 5292.  Diagnostic Code 5292 provides 
for a 10 percent rating with mild limitation of motion, a 20 
percent rating with moderate limitation of motion, and a 40 
percent rating contemplates severe limitation of motion.  
38 C.F.R. § 4.72 (1998).

The clinical record discloses that the veteran had 65 degrees 
of forward flexion and 20 degrees of extension on the 1994 
examination.  On the examination in March 1998, he had 50 
degrees of forward flexion and 25 degrees of extension.  No 
muscle spasm was noted on either examination.  In addition, 
on the latter examination he was able to toe and heel walk 
and to squat and arise again.  Therefore, he has not 
demonstrated entitlement to an increased rating under 
Diagnostic Code 5292 based on limitation of motion.

The service medical records reveal that the veteran suffered 
a Chance fracture of L1.  Consequently, the RO, in the 
statement of the case, also evaluated the low back disorder 
under Diagnostic Code 5285.  Residuals of a fractured 
vertebra may be rated based on limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of the 
vertebral body.  38 C.F.R. § 4.71a, Code 5285.  However, VA 
x-ray examinations in 1994 and in 1998 have disclosed no 
evidence of residuals of the Chance fracture noted in 
service.  Therefore, in the absence of residuals of a 
demonstrable deformity of a vertebral body, this Diagnostic 
Code is not applicable.  Furthermore, although recent x-rays 
showed degenerative disc disease at L3-4 and at L5-S1, the 
clinical findings have revealed no evidence of neurological 
symptomatology, which is required for an increased rating 
under Diagnostic code 5293.  Accordingly, an increased 
schedular rating has not been demonstrated. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  

Applying the provisions of DeLuca to the service-connected 
low back disorder, there were complaints of pain noted by the 
examiner on the most recent VA examination.  In addition, 
although the examiner thought that pain could limit the 
veteran's functional ability during flare-ups or with 
increased use, he added that it was not feasible to express 
this in terms of additional limitation of motion because this 
could not be determined with any degree of medical certainty.  
Provisions of 38 C.F.R. § 4.40 provide that any functional 
loss be supported by adequate pathology.  There has been no 
neurological symptomatology demonstrated and the demonstrated 
limitation of motion was no more than mild and unaccompanied 
by any objective indicia confirmatory of the limitation of 
motion.  Accordingly, the currently-assigned 10 percent is 
adequate, in view of the overwhelming lack of objective 
evidence of muscle spasm, tenderness,  or neurological 
involvement, to compensate for any additional functional 
limitation (i.e., limitation of motion) that might result 
from use or on flare-ups.  Therefore, the Board finds that 
the preponderance of the evidence is against assigning an 
evaluation higher than the currently-assigned 10 percent 
rating.

The RO has considered whether referral is warranted for 
extra-schedular consideration and has determined that it is 
not.  In exceptional cases where the schedular evaluations 
are found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1998).  

In this case, there is no evidence that the hypertension or 
low back disorder has in any way interfered with employment 
in a way not contemplated in the rating schedule, or that it 
has resulted in frequent hospitalizations.  The veteran has 
indicated on the recent examination that he was employed as a 
shipping and receiving clerk and no heavy lifting was 
involved.  He has not shown that his service connected 
hypertension or low back disorder has interfered with his 
employment in a way not contemplated by the regular schedular 
standards which are designed to compensate the average 
impairment in earning capacity attributable to such 
conditions.  In short, the rating assigned for the service-
connected disabilities at issue fully compensates the veteran 
for the loss in earning capacity attributable solely to that 
disability, and the Board finds that the RO's determination 
not to refer for extra-schedular consideration was correct.


ORDER

Increased ratings for service connected hypertension and a 
low back disorder are denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

